PER CURIAM
Defendant appeals a judgment of conviction for driving under the influence of intoxicants, ORS 813.010, and for unlawful use or possession of inhalants, ORS 167.808(5)(a). Among the terms of defendant’s sentence, the judgment ordered defendant to pay, in addition to fines, a monetary award of $60 to the state on each conviction as a “Mandatory State Amt.” On appeal, defendant challenges the imposition of that monetary award, arguing that the trial court erred because imposing the award separately from the imposed fines was not authorized by any statute. The state concedes that imposing the monetary award was reversible trial court error. See State v. Machado, 278 Or App 164, 373 P3d 1224 (2016) (portion of judgment imposing $60 “Mandatory State Amt” reversed because the trial court lacked statutory authority to impose it). We agree and accept the state’s concession. We therefore reverse the portion of the judgment that imposes a $60 “Mandatory State Amt” on each of defendant’s convictions. We reject without written discussion defendant’s remaining 10 assignments of error.
Portion of judgment requiring defendant to pay $60 “Mandatory State Amt” for each conviction reversed; otherwise affirmed.